DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage” and “an editor” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the patent publication US 2022/0124220 shows that the following appears to be the corresponding structure described in the specification of the patent publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[0040] The controller 16 is an example of control means that governs the entire control of the multifunction peripheral 10. Therefore, the controller 16 has a central processing unit ((PU) 16a as control execution means. The controller 16 includes a main storage 16b as main storage means that can be directly accessed by the CPU 16a. The main storage 16b includes a read only memory (ROM), a random access memory (RAM), and a rewritable nonvolatile memory such as an electrically erasable programmable read-only memory (EEPROM) or a flash memory, which are not illustrated. The ROM stores a control program (firmware) for controlling the operation of the CPU 16a. The RAM constitutes a work area and a buffer area when the CPU 16a executes the processing based on the control program. The rewritable nonvolatile memory stores data that may be rewritten such as first management information 400, which will be described later.

[0041] The auxiliary storage 18 is an example of auxiliary storage means, and includes, for example, a hard disk, not illustrated. The auxiliary storage 18 may include a rewritable nonvolatile memory that is different from the nonvolatile memory in the main storage 16b. The auxiliary storage 18 stores, as necessary, various data such as image data output from second management information 450 or the image reader 12 described later, and data received via the communicator 20 described below.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an editor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11245812. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Claim
App. No. 17563731
Claim
Patent No. 11245812 (‘940)
1
An information processing apparatus, comprising: a storage that stores first user information of a first user who performs first user authentication and second user information of a second user who performs second user authentication different from the first user authentication, in association with each other, wherein the second user information includes first management information corresponding to the first user information and second management information different from the first management information, further comprising an editor that edits, when the second management information of the second user stored in the storage is edited, also the first management information in association with the second management information.

1, 3, 4
1. An information processing apparatus, comprising: a first storage memory that stores first user information of a first user who performs user authentication by using a login name and a password, which are input; register circuitry that register second user information of a second user who performs user authentication by operating an operation item displayed on a display, the second user information comprising a portion overlapping with the first user information; first determination circuitry that determine whether a first login name comprised in the first user information matches a second login name comprised in the second user information when the second user information is registered by the register circuitry; and first selection circuitry that allow a user to select whether to associate the second user of the second user information comprising the second login name with the first user of the first user information comprising the first login name when determined by the first determination circuitry that the first login name matches the second login name, wherein when the first selection circuitry select to associate the second user with the first user, the register circuitry set at least the second login name comprised in the second user information of the second user to the first login name comprised in the first user information of the first user, and register the second user information, wherein the second user information comprises first management information corresponding to the first user information and second management information different from the first management information, wherein the information processing apparatus further comprises a second selection circuitry that allows the user to select whether to overwrite the first user information with the first management information when the first selection circuitry select to associate the second user with the first user, and wherein the register circuitry registers the second user information according to the selection result of the second selection circuitry.

3. The information processing apparatus according to claim 1, wherein the first management information is stored in a first memory, and the second management information is stored in a second memory that is different from the first memory, wherein the information processing apparatus further comprises a deletion circuitry that delete the second management information of the second user according to the operation of the user, and wherein when the deletion circuitry delete the second user management information, the deletion circuitry delete the first management information comprising the same user identification information as the second user management information, and do not delete the first management information comprising the user identification information different from the second user management information.

4. The information processing apparatus according to claim 3, wherein when a user password is attached to the second user information, the deletion circuitry delete the second user management information at least on condition that the user password is input, and wherein when the user password is not attached to the second user information, the deletion circuitry unconditionally delete the second user management information.
2
The information processing apparatus according to claim 1, wherein when the second user information is attached with a password, edition of the first management information and the second management information by the editor is allowed on a condition that the password is input, and when the second user information is not attached with a password, edition of the first management information and the second management information by the editor is allowed unconditionally.


3
The information processing apparatus according to claim 1, wherein the first user authentication is user authentication that is performed using a login name and a password.


4
The information processing apparatus according to claim 1, further comprising a display, wherein le second user authentication is user authentication that is perform by an operation to an operation item displayed on the display.


5
The information processing apparatus according to claim 1, wherein the edition includes deletion of the first management information and the second management information.


6
Claim 6 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 6.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weeden (US 2009/0293108, cited in IDS filed 12/28/21) in view of Morii (US 2015/0324675).

Regarding claim 1, Weeden teaches an information processing apparatus (data processing system 200; ¶¶ 0026-0040, Fig. 2), comprising: 
a storage that stores first user information of a first user who performs first user authentication and second user information of a second user who performs second user authentication different from the first user authentication, in association with each other (credential storage 416 storing alias mapping table 418; ¶ 0047, Fig. 3 340 and ¶ 0051, Fig. 4), 
wherein the second user information includes first management information corresponding to the first user information and second management information different from the first management information (alias information “link” contains account reference information “shane”; ¶ 0051, Fig. 4 418), further comprising 
an editor that edits (GUI; ¶¶0066-0069, Fig. 8).
Weeden does not explicitly teach when the second management information of the second user stored in the storage is edited, also the first management information in association with the second management information.
However, Morii teaches an editor that edits, when the second management information of the second user stored in the storage is edited, also the first management information in association with the second management information (information editing screen; ¶¶ 0082-84, Fig. 9 and Fig. 13).
Weeden and Morii are in the same field of endeavor of an information processing apparatus that processes multiple user accounts. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the information processing apparatus of Weeden to allow editing the user accounts as taught by Morii. The combination improves the system by providing a simple means for managing and editing multiple user accounts.

Regarding claim 2, Weeden in view of Morii teach the information processing apparatus according to claim 1, wherein when the second user information is attached with a password, edition of the first management information and the second management information by the editor is allowed on a condition that the password is input (user login; ¶¶ 0041-0042, Fig. 3 and ¶ 0054, Fig. 5 510, Weeden), and when the second user information is not attached with a password, edition of the first management information and the second management information by the editor is allowed unconditionally (other form of authentication such as certificates will not require login; ¶ 0043, Weeden).

Regarding claim 3, Weeden in view of Morii teach the information processing apparatus according to claim 1, wherein the first user authentication is user authentication that is performed using a login name and a password (username/password; ¶¶ 0043-0045, Weeden).

Regarding claim 4, Weeden in view of Morii teach the information processing apparatus according to claim 1, further comprising a display, wherein le second user authentication is user authentication that is perform by an operation to an operation item displayed on the display (display 214 provides mechanism to perform login via client 410; ¶ 0030, Fig. 2, ¶¶ 0041-0042, Fig. 3, and ¶ 0054, Fig. 5 510, Weeden).

Regarding claim 5, Weeden in view of Morii teach the information processing apparatus according to claim 1, wherein the edition includes deletion of the first management information and the second management information (delete alias 816; ¶¶ 0066-0069, Fig. 8, Weeden).

Claim 6 is a method claim that corresponds to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada et al. (US 2020/0137243) teaches an information that manages multiple user accounts. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672